Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 5/27/2022 has been entered.

Election
Applicant’s election without traverse of group II in the reply filed on 6/15/2020 is acknowledged. 
Claims 8-9, 12-13 and 21-34 are under examination. 

Priority
This application is a 371 of PCT/US2016/050013 (filed 9/1/2016) which claims benefit of 62/213,094 (filed 9/1/2015). 

The following is an examiner’s statement of reasons for allowance: The closest prior art Trevino teaches a method of remove contaminates from sewage without teaching/suggesting a method of using in dry mode, a microorganism loaded precipitated silica granules to produce suspension in a bioreactor and coagulate with a flocculating agent to increase a carrying capacity of wastewater treatment facility, and it is not obvious to modify Trevino’s teaching with Visvanathan’s method because none of the reference provides motivations to combine the use of microorganism loaded precipitated silica granules (in dry mode) with flocculating agent to increase a carrying capacity of wastewater treatment facility with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 8-9, 12-13 and 21-34 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653